Citation Nr: 1820214	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-20 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1981 to June 1989 and on active duty with the National Guard from October 2004 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

A Notice of Disagreement was received in November 2013.  In February 2014, a Statement of the Case was issued, and, in May of that year, the Veteran filed her substantive appeal (via a VA Form 9).  The Veteran's appeal was certified to the Board in July 2014.  

In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.
The Board notes that during the May 2017 hearing that the Veteran's representative requested that the Veteran's claim for service connection be broadened under Clemons v. Shinseki, 23 Vet. App. 1 (2009) to encompass the Veteran's various diagnoses.  However, two previous rating decisions in January and December 2009 denied service connection for bipolar disorder, and those claims are final.  The Veteran has not appealed service connection for bi-polar disorder, and it is not before the Board at this time.  Therefore, the Veteran's claim cannot be broadened to include bi-polar disorder.  The only other official psychiatric diagnosis of record is posttraumatic stress disorder.  As such, the claim need not be broadened to encompass any other psychiatric diagnoses.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran served in the Army from June 1981 to June 1989 and on active duty with the National Guard from October 2004 to July 2006.  The Veteran had service in Kuwait from December 2004 to November 2005 as a personnel specialist.  The Veteran claims that she has an acquired psychiatric disorder due to her service in Kuwait.  At a May 2017 video hearing, the Veteran testified that she heard artillery fire and she was in constant fear for her life.  She further testified that she now has to be prescribed medication to sleep and suffers from depression and memory problems and that she disassociates from family and friends.  

In March 2007, the Veteran reported intermittent problems with sleep and depression during a compensation and pension examination for an unrelated claim.  In a September 23, 2009 Progress note, a PTSD diagnosis was ruled out by Dr. K.T., a V.A. Staff psychologist.  The Veteran underwent a Compensation and Pension examination in June 2013 in relation to her PTSD claim.  The examiner noted a diagnosis of bi-polar disorder and ruled out a diagnosis of PTSD.  The examiner stated that the stressors were not present in Kuwait other than "just being there" and "hearing distant artillery."  The examiner further stated that objective psychological testing did not confirm her symptom reports.  The examiner also noted that PTSD was also ruled out by a VA nursing assessment in May 2009.  

In July 2013, the Veteran filed Form VA 21-0781, Statement in Support of Claim, which stated that during service, she heard the sound of mortar rounds and could no longer handle small spaces or large crowds.  She further stated in an undated VA 21-0781, Statement in Support of Claim filed in December 2013 that during service she saw tanks that were destroyed by IEDs and dead animals around the tanks, and that she had to constantly check the surroundings for IEDs, which was a constant threat that caused anxiety.  

The Veteran submitted three undated statements that were filed in May 2014.  The statement from the Veteran's daughter stated that the Veteran has had worsening anger since service and memory issues.  The statement from the Veteran's spouse noted observations of various worsening symptoms since service including bad memory, bad judgement, nightmares, night sweats, difficulty sleeping, hypervigilance, and paranoia.  The statement from the Veteran's friend, M.M. stated that the Veteran appears more depressed since service and that the Veteran's friend has witnessed her crying uncontrollably. 

A February 4, 2016 VA Progress note diagnosed the Veteran with Bi-polar disorder with symptoms of depression, anger, and irritability.  The note states that the Veteran attempted suicide as a teenager.  A March 22, 2016 Social Work Progress note from the VA medical center states that the Veteran reported that she stabbed a person with a fork during service during an unprovoked encounter.  The Veteran was rendered a PTSD diagnosis by VA psychologist Dr. C.W. in a progress note from December 11, 2017.  A progress note from January 24, 2018 shows symptoms of flashbacks, nightmares, anger, and irritability.  

Because of the new evidence added to the record since the Veteran's last examination to include a new diagnosis of PTSD, which conflicts with the previous examinations as well as newly reported symptoms, the Board finds that an updated VA examination in accordance with the DSM is needed in order to determine the Veteran's current psychiatric diagnoses and their etiology.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any pertinent treatment records for her disability, to include records pertaining to the Veteran's psychiatric treatment from the office of Dr. J. R.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  Obtain all updated VA psychiatric treatment records from the VA Medical Center (VAMC) in Montgomery, Alabama.  These records should be obtained and associated with the Veteran's electronic record.  If no additional records exist, this should be noted in the record.

3. The Veteran should be scheduled for a new VA examination before a VA psychiatrist, psychologist or contract equivalent, regarding her claim of entitlement to service connection for PTSD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.

The examiner is asked to review all of the evidence of record, including the Veteran's lay assertions, and offer the following opinions: 

(a) Does the Veteran have a diagnosis of PTSD in accordance with DSM-IV due to an in-service stressor?  If no, please reconcile the opinion with the PTSD diagnosis noted in progress note dated December 11, 2017.  

(b) Does the Veteran have a diagnosis of PTSD in accordance with DSM-V due to an in-service stressor?  If no, please reconcile the opinion with the PTSD diagnosis noted in progress note dated December 11, 2017.  

A complete rationale must be provided for all opinions offered and the examiner must consider and discuss the Veteran's lay assertions.  If an opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case and identify any additional evidence that may allow for a more definitive decision.

4.  After completing the above action, readjudicate the claim on appeal.  If any benefit sought remains denied, issue the Veteran and her representative a supplemental statement of the case.  An appropriate period of time should be allowed for a response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




